internal_revenue_service department of the treasury j y j washington dc contact person telephone number in reference to date dec do ein dear sir or madam this is in reply to your letter of date wherein you requested several rulings with respect to the federal_income_tax consequences of establishing a proposed new investment vehicle to raise financial support for your activities you are exempt from federal_income_tax under sec_501 the internal_revenue_code publicly_supported_organization within a and b a vi of the code of are classified as and the meaning of a section the information submitted indicates that you are a community development organization designed to strengthen the economy in a specific region you have represented that the area within which you operate is generally considered to the poorest and most economically distressed areas in order to in accomplish your charitable program you provide financial support the form of loans or occasionally purchase an equity either in interest in technical and management expertise and marketing services to businesses in the area you have represented that you primarily assist businesses which are unable to obtain financing from conventional sources on minority entrepreneurs and be one of the country an emphasis a company place you in order to obtain a portion of the financing needed to carry on your charitable program you established a limited_liability_company hereinafter referred to as an llc you have the right to appoint a majority of the members on the managing committee of the llc accordingly you were and will continue to the managing member of the llc as initially established you only targeted banks and certain other financial institutions in the region as potential investors in the llc you have received a ruling from the service recognizing that participating in this program would have no impact upon your status as an organization described in sec_501 c of the code this ruling also recognized that any income you earned by reason of your participation in this program would be considered to be furthering your exempt purposes and would not be considered income from an unrelated_trade_or_business within the meaning of sec_513 of the code be re q9 the businesses you assist as the managing member of the llc you provide various services these services include screening to applicants for loans using the same standards as you do in your general program factors considered in determining which businesses will be assisted include ensuring that the applicant will provide at least percent of the jobs it creates to residents of a county within the region you operate in that the county’s median family income is at least percent of the county’s residents live at or below poverty level the national rate by rate of decline in county population for a set period of time was percent or more of unemployment exceed sec_50 percent or more the national median than percent of county’s that rate that less and the the or five year treasury note rate of return you now propose to amend your llc agreement and create a new fund-raising vehicle which is to target a new class of investors targeted investors include individuals and institutional investors that have an interest in furthering the economic development of the region your new investment vehicle will pay investors a variable return based on the the rights of this class of investor will differ marginally from the rights granted investors in the earlier vehicle you offered one of the be afforded representation on the management committee of the llc you state that you will continue to be the controlling_interest in the limited_liability corporation the criteria considered in making loans or providing other support will remain unchanged under the proposed amended agreement in addition the income you receive as your consist primarily of interest and loan fees major differences allocable investors continue income being these share will will that llc not of to are permitted redemptions the proposed amended agreement old although agreement and a member of the llc to request redemption is subject at all times to the availability of cash the determination to permit redemption is made by your management committee you further state that you do not intend to allow any redemptions that would preclude you from pursuing your lending and investment activities in a manner that furthers your charitable objectives the ability of under both the you have requested the following rulings that your proposed amendment of manner presented and your continued participation as member of affect your tax-exempt status under sec_501 and limited_liability corporation will the the llc agreement in the a managing not adversely of the code that the income derived by you from the llc will considered unrelated business states federal_income_tax under sec_511 taxable_income of subject the code not be to united re wy sec_501 the exemption from federal_income_tax for organizations organized and operated other purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual educational exclusively charitable provides part code the for and for of in sec_1 c -1 d tax regulations of provides that the term charitable is used in sec_501 and includes the the code in its generally accepted legal sense promotion of social welfare by organizations designed to relieve the poor and distressed to lessen neighborhood tensions to combat community deterioration income the of or sec_1 c -l e of the regulations provides that an organization may meet the requirements of sec_501 of the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 not organized or operated for sec_511 of the code imposes a normal_tax and a surtax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_501 of the code sec_513 of the code generally defines unrelated trade er business as any trade_or_business the conduct of which is not substantially an purpose organization of constituting the an organization described in sec_511 b reference is made to the exercise or performance of any purpose or function described in sec_501 charitable its the basis performance educational exemption exercise related other case the for the by or or of to in in better business bureau of washington d c inc v united the a if more than insubstantial would destroy tax the united_states held that the presence of c b ct_d states u s supreme court of nonexempt purpose exempt status as a charitable_organization the rev was lessening rul c b formed for the relief of poverty neighborhood describes an organization the elimination of that the tensions prejudice combating economically depressed areas through a program of financial assistance and other aid economic opportunities in these areas in furtherance of these objectives the organization devoted its resources to programs designed to stimulate areas deterioration development conditions community designed economic economic density certain improve urban high and and to in of of in re inhabited mainly by low-income minority or other disadvantaged groups the organization made loans and purchased equity interests in businesses unable to obtain funds from conventional sources because of financial risks associated with their location and or because other disadvantaged organization that qualified for exemption under sec_501 the of the code minority members service group being owned held the by or of of a dependency the relief of poverty rul c b to provide more employment the economically depressed area rev was formed for describes an organization that chronic unemployment and underemployment and the reduction of community tensions in an economically depressed community in furtherance of these purposes the organization encouraged industrial enterprises to locate new facilities in in order for low-income residents of this area the organization purchased blighted land in the area and converted it into an industrial park lots in the park are sufficiently favorable to attract tenants to this economically depressed area tenants were required by their leases with the organization to hire a significant number of presently unemployed persons in the area and to train them in needed skills the organization in selecting tenants for the industrial park considered only those industrial enterprises whose hiring policies conform to current air employment legislation the organization furthered exclusively charitable purposes and qualified for exemption under sec_501 opportunities of the code enterprises industrial service leased terms held that the on to in your have the environment business that the information you have submitted indicates that you will be an area which has been recognized as economically operating in depressed in addition you will be assisting businesses in need the and whose economic growth will it general activities appears the organizations described in rev and supra furthermore you control the managing committee of the llc and though investors can redeem their interests in the llc you can refuse to redeem their interest if such a redemption could interfere with the will accomplishment of receive your allocable share of income from the llc is furthering your charitable purposes and the income you receive is in furtherance of the purposes for which you have been recognized as exempt see sec_1 c -l e of the regulations a positive community to supra impact on therefore those your charitable mission represented that similar although are rul the llc ensure that even have will you you of accordingly the llc of agreement pool potential investors will contribute to the accomplishment of the purposes for which you have been granted exemption under sec_501 c this ruling is based on the understanding we manner presented of the code expanding concluded amending your have that and the in of f re that there is no economic return for the investors other than the guaranteed return on their investment therefore concluded that based upon the information submitted we have your proposed amendment of the llc agreement in the manner presented and your continued participation as a managing member of the limited_liability corporation will not adversely affect your tax-exempt status under sec_501 of the code and the income derived by you from the activities of the llc will not be considered unrelated_business_taxable_income subject_to united_states federal_income_tax under sec_511 of the code this that revenue code requested it provides that it may not be used or cited by others as precedent organization only of j directed internal section to the ruling the is a copy of to your key district_director because this letter could help resolve any question about your exempt status you should keep it in your permanent records this letter is being sent if you have any question about this ruling please contact the person whose name and telephone number are shown in the heading of this including questions concerning reporting requirements please contact your key district_director for other matters letter sincerely yours iar gar fant fatter y chief exempt_organizations technical branch
